 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11 SHERRE BUROKER-POTTER,                      )   Case No. CV 21-2265-DMG (KESx)
                                               )
12                Plaintiff,                   )   ORDER APPROVING
                                               )   STIPULATION TO DISMISS
13          vs.                                )   ENTIRE ACTION WITH
                                               )   PREJUDICE [13]
14 LIFE INSURANCE COMPANY OF                   )
   NORTH AMERICA,                              )
15                                             )
             Defendant.                        )
16                                             )
17
18          Based upon the stipulation of the parties and for good cause shown,
19          IT IS HEREBY ORDERED that the above-captioned action is dismissed in its
20 entirety as to all defendants with prejudice. All dates and deadlines set in this matter
21 are hereby vacated. The parties shall bear their own respective attorneys’ fees and
22 costs.
23 DATED: June 14, 2021
                                           DOLLY M. GEE
24
                                           UNITED STATES DISTRICT JUDGE
25
26
27
28
